Case 1:20-cv-00984-RJJ-SJB ECF No. 35, PageID.389 Filed 02/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION



XAVIER MUNOZ,

                Plaintiff,
                                                             CASE NO. 1:20-CV-984
v.
                                                             HON. ROBERT J. JONKER
MICHIGAN STATE UNIVERSITY, et al.,

            Defendants
__________________________________/

                    ORDER WITHDRAWING ORDER OF REFERENCE

         The Court was contacted by plaintiff’s counsel on February 4 to advise the Joint Status

Report (ECF No. 32), which indicated the parties consented to the referral of all further matters to

the Magistrate Judge, was filed in error. An amended Joint Status Report (ECF No. 34) indicates

the parties do not consent. Therefore, the Court withdraws its Order of Reference.



Dated:      February 5, 2021                  /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
